     Case 2:19-cv-01407-KJM-EFB Document 13 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JIMMIE STEPHEN,                                    No. 2:19-cv-1407-KJM-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    J.D. LOZANO, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 20, 2020, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. The court notes plaintiff’s objection regarding

26   the magistrate judge’s failure to consider plaintiff’s supplemental complaint in the findings and

27   recommendations. See Objections, ECF No. 9. While plaintiff’s supplemental complaint includes

28   some details not present in his initial complaint, these facts are not enough to demonstrate
                                                         1
     Case 2:19-cv-01407-KJM-EFB Document 13 Filed 05/05/20 Page 2 of 2

 1   plaintiff faces imminent harm. Thus, the court finds that in light of the overall record, the legal
 2   analysis included in the magistrate judge’s findings and recommendations remains sound, taking
 3   into account the supplemental filing.
 4           Accordingly, IT IS HEREBY ORDERED that:
 5           1. The findings and recommendations filed March 20, 2020, are adopted in full;
 6           2. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED; and
 7           3. Plaintiff is directed to pay the full $400.00 filing fee within fourteen days from the
 8   date of service of this order, and is warned that failure to do so will result in the dismissal of this
 9   case.
10   DATED: May 5, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
